By the Court:
The resolution of intention, and the order directing the work to be done, provided: “That sidewalks be constructed on Shotwell street, from Fourteenth to Eighteenth streets, where not already constructed; and that the sidewalks thereon be reconstructed where necessary.”
On the authority of Richardson v. Heydenfeldt, 46 Cal. 68; People v. Ladd, 47 Id. 603, the judgment is reversed and the cause remanded, with direction to the court below to enter judgment on the findings in favor of the defendant.